Citation Nr: 0737618	
Decision Date: 11/30/07    Archive Date: 12/06/07

DOCKET NO.  04-43 198	)	DATE
	)
	MERGED APPEAL	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.	Evaluation of non-Hodgkin's lymphoma, currently rated as 
10 percent disabling.  

2.	Whether new and material evidence has been received to 
reopen the previously denied service connection claim for 
thyroid cancer as secondary to herbicides exposure.    

3.	Whether new and material evidence has been received to 
reopen the previously denied service connection claim for 
nasopharyngeal cancer as secondary to herbicide exposure.  

4.	Entitlement to a total disability rating based on 
individual unemployability (TDIU).  


REPRESENTATION

Veteran represented by:	The American Legion

WITNESSES AT HEARING ON APPEAL

Veteran and spouse


ATTORNEY FOR THE BOARD

Christopher McEntee, Associate Counsel 


INTRODUCTION

The veteran had active service from August 1967 to August 
1971.             

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions dated in January 2004 
and August 2006 of the Department of Veterans Affairs (VA) 
Regional Office (RO) in Columbia, South Carolina.  

The Board notes that, in his August 2007 Travel Board 
hearing, the veteran indicated that several disorders he 
currently has may be related to treatment received for the 
service-connected non-Hodgkin's lymphoma.  The Board refers 
these issues to the RO for appropriate development.  

The issue of increased rating for the service-connected non-
Hodgkin's lymphoma and a TDIU is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.




FINDINGS OF FACT

1.	The RO denied the veteran's service connection claim for 
thyroid and nasopharyngeal cancer in a March 2002 rating 
decision that became final as the veteran did not appeal the 
decision.        

2.	VA has not received new and material evidence to reopen 
the veteran's service connection claim for thyroid cancer 
and/or nasopharyngeal cancer.


CONCLUSIONS OF LAW

1.	A March 2002 RO rating decision that denied the veteran's 
service connection claim for thyroid and nasopharyngeal 
cancer is final.  38 U.S.C.A. § 7105 (2002); 38 C.F.R. § 
20.200 (2007).   

2.	New and material evidence has not been received to reopen 
the veteran's claim of service connection for thyroid cancer.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2007).     

3.	New and material evidence has not been received to reopen 
the veteran's claim of service connection for nasopharyngeal 
cancer.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 
(2007).     


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran is seeking to reopen his service connection 
claims for thyroid cancer and nasopharyngeal cancer.  In the 
interest of clarity, the Board will initially discuss whether 
these claims have been properly developed for appellate 
purposes.  The Board will then address the merits of the 
claims, providing relevant VA law and regulations, the 
relevant facts, and an analysis of its decision.


I.  Veterans Claims Assistance Act of 2000

The Board must determine whether the veteran has been 
apprised of the law and regulations applicable to this 
matter, the evidence that would be necessary to substantiate 
the claims, and whether the claims have been fully developed 
in accordance with the Veterans Claims Assistance Act of 2000 
(VCAA) and other applicable law.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107 (West 2002).

VA is required to provide notice of the VCAA to a claimant as 
required by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b)(1).  More specifically, VA is required to notify a 
claimant of the evidence and information necessary to 
substantiate a claim and whether the claimant or the VA is 
expected to provide the evidence, and is required to request 
from the claimant any other evidence in his or her possession 
that pertains to the claim.  Id. 

VA satisfied VCAA notification requirements here in letters 
from VA dated in December 2003, March 2006, April 2006, and 
June 2006.  38 U.S.C.A. § 5103 and 38 C.F.R. § 3.159.  VA 
informed the veteran of the elements that comprise his claims 
and of the evidence needed to substantiate the claims.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006) and 
Kent v. Nicholson, 20 Vet. App 1 (2006).  VA requested from 
the veteran relevant evidence, or information regarding 
evidence which VA should obtain (the Board also finds that 
the veteran was otherwise fully notified of the need to give 
to VA any evidence pertaining to his claims).  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004) (veteran should be notified 
that he should submit any pertinent evidence in his 
possession).  VA advised the veteran of the respective duties 
of the VA and of the veteran in obtaining evidence needed to 
substantiate his claims.  And VA provided notification to the 
veteran prior to the initial adjudication of his claims in 
January 2004 and August 2006.  See Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006) (VCAA notice must be provided to a 
claimant before the initial unfavorable RO decision).

The Board notes a deficiency with VCAA notification, however.  
With regard to the claims to reopen here, VA did not provide 
the veteran with notice on disability evaluations and 
effective dates until March 2006, after the initial 
adjudication in January 2004.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  Nevertheless, the Board 
finds that any presumed prejudice incurred by the veteran is 
rebutted by the record, and that proceeding with a final 
decision is appropriate here.  See Sanders v. Nicholson, 487 
F.3d 881 (2007).  See also Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005), rev'd on other grounds, 444 F.3d 1328.  As 
will be noted below, the veteran's claims to reopen will be 
denied.  So no evaluation or effective date will be assigned 
here.  Moreover, in accordance with Mayfield, VA, following 
proper notice, readjudicated the veteran's claims to reopen 
in the November 2006 and May 2007 Supplemental Statements of 
the Case.  As such, the veteran will not be negatively 
affected by the untimely notice.  In sum, the Board finds 
that VA satisfied VCAA notification requirements in this 
matter.

With regard to VA's duty to assist, the VCAA requires that VA 
make reasonable efforts to assist the veteran in obtaining 
evidence necessary to substantiate a claim for benefits 
sought, unless no reasonable possibility exists that such 
assistance would aid in substantiating the claim.  38 
U.S.C.A. § 5103A.  The VCAA provides that the assistance 
provided by the Secretary shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary, as further defined by 
statute, to make a decision on the claim.  38 U.S.C.A. § 
5103A.  

In this matter, the Board finds that VA's duty to assist has 
been satisfied as well.  The RO obtained medical records 
relevant to the appeal.  And VA afforded the veteran the 
opportunity to appear before hearings to voice his 
contentions.  

In sum, the facts relevant to this appeal have been properly 
developed and there is no further action to be undertaken to 
comply with VA's duties to notify or assist the veteran in 
this appeal.  Therefore, the veteran has not been prejudiced 
as a result of the Board deciding his claims here.  

II.  The Claims to Reopen the Claims to Service Connection

In April 2001, the veteran claimed that exposure to 
herbicides during his service in Vietnam caused him to 
develop non-Hodgkin's lymphoma, thyroid cancer, and 
nasopharyngeal cancer.  In March 2002, the RO granted service 
connection for non-Hodgkin's lymphoma, but denied service 
connection for thyroid and nasopharyngeal cancer.  The 
veteran did not appeal these denials, which therefore became 
final.  See 38 U.S.C.A. § 7105; 38 C.F.R. § 20.200.   

The veteran attempted to reopen these claims in September 
2003.  In the January 2004 rating decision on appeal, the RO 
denied the claims to reopen, citing the lack of new and 
material evidence.  Following a review of the record, the 
Board agrees with that decision, and finds that VA has not 
received new and material evidence that would warrant a 
reopening of either service connection claim here.  38 
U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2007).  

Where a claim has been finally decided, VA, before addressing 
that claim anew, must first determine whether new and 
material evidence has been submitted to reopen that claim.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2007).  If 
new and material evidence is presented or secured with 
respect to a final decision, the Secretary shall reopen and 
review the former disposition of that claim.  See 38 U.S.C.A. 
§ 5108.  As such, to address the merits of the veteran's 
underlying service connection claims here, the Board must 
first decide whether VA has obtained new and material 
evidence since the final March 2002 rating decision which 
denied the veteran's service connection claims for thyroid 
cancer and nasopharyngeal cancer.    

The requirement of submitting new and material evidence to 
reopen a claim is a material legal issue that the Board is 
required to address on appeal regardless of the RO's 
determination.  Barnett v. Brown, 83 F.3d 1380, 1383-84 (Fed. 
Cir. 1996).  When a claim to reopen is presented, a two-step 
analysis is performed.

The first step is to determine whether the evidence presented 
or secured since the last final disallowance of the claim is 
"new and material."  See Elkins v. West, 12 Vet. App. 209, 
218-19 (1999) (en banc); see also 38 U.S.C.A. § 5108; Hodge 
v. West, 155 F.3d 1356, 1359-60 (Fed. Cir. 1998).  According 
to VA regulation, "new" means existing evidence not 
previously submitted to agency decision makers.  "Material" 
evidence means existing evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  38 
C.F.R. § 3.156(a) (2007).  New and material evidence cannot 
be cumulative or redundant.  Id.

To determine whether new and material evidence has been 
received here, the Board must consider legal requirements 
regarding service connection.  Service connection for VA 
compensation purposes will be granted for a disability 
resulting from disease or personal injury incurred in the 
line of duty or for aggravation of a preexisting injury in 
the active military, naval or air service.  See 38 U.S.C.A. § 
1110 (2002); 38 C.F.R. § 3.303(a) (2007).  

In this matter, the veteran is claiming service connection on 
a presumptive basis due to exposure to herbicides in Vietnam.  
A veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the period beginning 
on January 9, 1962, and ending on May 7, 1975, and who has 
one of the listed diseases under 38 C.F.R. § 3.309(e), shall 
be presumed to have been exposed during such service to an 
herbicide agent, unless there is affirmative evidence to 
establish that the veteran was not exposed to any such agent 
during that service.  

If a veteran was exposed to an herbicide agent during active 
military, naval, or air service, the following diseases shall 
be service-connected if the requirements of 38 U.S.C.A. § 
1116, 38 C.F.R. § 3.307(a)(6)(iii) are met, even though there 
is no record of such disease during service, provided further 
that the rebuttable presumption provisions of 38 U.S.C.A. § 
1113, 38 C.F.R. § 3.307(d) are also satisfied: chloracne or 
other acneform diseases consistent with chloracne, Type 2 
diabetes (also known as Type II diabetes mellitus or adult-
onset diabetes), Hodgkin's disease, multiple myeloma, non-
Hodgkin's lymphoma, acute and subacute peripheral neuropathy, 
porphyria cutanea tarda, prostate cancer, respiratory cancers 
(cancer of the lung, bronchus, larynx, or trachea), and soft- 
tissue sarcomas (other than osteosarcoma, chondrosarcoma, 
Kaposi's sarcoma, or mesothelioma).  See 38 C.F.R. § 
3.309(e).

The diseases listed at 38 C.F.R. § 3.309(e) shall have become 
manifest to a degree of 10 percent or more at any time after 
service, except that chloracne or other acneform disease 
consistent with chloracne, porphyria cutanea tarda, and acute 
and subacute peripheral neuropathy shall have become manifest 
to a degree of 10 percent or more within a year after the 
last date on which the veteran was exposed to an herbicide 
agent during active military, naval, or air service.  38 
C.F.R. 
§ 3.307(a)(6)(ii) (2007).  Moreover, 38 C.F.R. § 3.309(e) 
also provides that the term acute and subacute peripheral 
neuropathy means transient peripheral neuropathy that appears 
within weeks or months of exposure to an herbicide agent and 
resolves within two years of the date of onset.  See 
38 C.F.R. § 3.309(e), Note 2.  

In March 2005, the National Academy of Sciences (NAS) 
published its sixth full report, entitled "Veterans and 
Agent Orange: Update 2004" (Update 2004).  Consistent with 
prior reports of NAS, Update 2004 again found that there was 
"sufficient evidence of an association" between herbicide 
exposure and five categories of diseases in veterans and 
"limited/suggestive evidence'' of an association between 
herbicide exposure and six other categories of diseases in 
veterans.  (VA has already established presumptions of 
service connection for each of these diseases). 

Update 2004 also categorized certain health outcomes as 
having "inadequate/insufficient" evidence to determine 
whether they may be associated with herbicide exposure.  The 
health outcomes in this category include: hepatobiliary 
cancers; oral, nasal, and pharyngeal cancer; bone and joint 
cancer; skin cancers (melanoma, basal, and squamous cell); 
breast cancer; female reproductive system cancer (cervix, 
uterus, ovary); testicular cancer; urinary bladder cancer; 
renal cancer; leukemia (other than chronic lymphocytic 
leukemia); abnormal sperm characteristics and infertility; 
spontaneous abortion; neonatal or infant death and stillbirth 
in offspring of exposed individuals; low birthweight in 
offspring of exposed individuals; birth defects (other than 
spina bifida) in offspring of exposed individuals; childhood 
cancer (including acute myelogenous leukemia) in offspring of 
exposed individuals; neurobehavioral disorders (cognitive and 
neuropsychiatric); movement disorders, including Parkinson's 
disease and amyotrophic lateral sclerosis; chronic peripheral 
nervous system disorders; respiratory disorders; 
gastrointestinal, metabolic, and digestive disorders (changes 
in liver enzymes, lipid abnormalities,  ulcers); immune 
system disorders (immune suppression, autoimmunity); 
circulatory disorders; amyloid light-chain amyloidosis; 
endometriosis; and effects of thyroid homeostasis.  [Emphasis 
added].

In deciding this matter, the Board must compare evidence of 
record at the time of the final March 2002 rating decision 
with the evidence obtained since then.  

	The March 2002 Final Rating Decision 	

The relevant evidence of record in March 2002 consisted of 
statements from the veteran, service medical records that are 
negative for thyroid, nasal, or pharynx cancer, a July 1969 
service medical record noting pharyngitis and exhudate, an 
August 1971 separation report of medical examination that 
does not note nasal, thyroid, or pharynx disorders, private 
medical records dated from 2000 to 2001 showing diagnoses of 
and treatment for thyroid and nasopharyngeal cancers, and a 
January 2002 VA compensation examination report noting 
diagnoses of thyroid and nasopharyngeal cancer.  In sum, the 
evidence in March 2002 demonstrated that the veteran had 
thyroid and nasopharyngeal cancer.  But none of this evidence 
indicated that the veteran's cancer was related to service.  
See 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.313.  As such, the RO 
denied the veteran's claims.  Again, that March 2002 decision 
became final.  It is therefore not subject to revision upon 
the same factual basis.  See 38 U.S.C.A. § 7105; 38 C.F.R. § 
20.200.

	Since the March 2002 Final Rating Decision 

The evidence that must be considered in determining whether 
there is a basis for reopening the veteran's claims is 
relevant evidence that has been added to the record since the 
final March 2002 rating decision.  Since that decision, the 
relevant evidence that VA has received consists of additional 
statements from the veteran, VA treatment records showing 
residuals of treatment for thyroid and nasopharyngeal cancer, 
an August 2004 lay statement from the veteran's spouse 
attesting to the veteran's residuals from cancer and its 
treatment, an October 2004 VA compensation examination report 
diagnosing the veteran with "apparently cured" thyroid and 
nasopharyngeal cancer, private treatment records showing the 
veteran's treatment - to include chemotherapy and radiation 
treatment - for thyroid and nasopharyngeal disorders, an 
October 2005 private medical record indicating no oncology 
diseases, an April 2006 VA compensation examination report 
noting a diagnosis of nasopharyngeal carcinoma (no thyroid-
related disorder is noted), and internet articles addressing 
cancer of the head and neck.    

This evidence is certainly new evidence in the claims file.  
It has been included in the claims file since the March 2002 
final rating decision.  But the Board finds that none of this 
new evidence is material.  None of the evidence relates to 
the central unestablished facts necessary to substantiate the 
veteran's service connection claims here - that the veteran 
incurred chronic cancer disorders in service, or that in-
service disorders are medically related to the current 
residuals of the veteran's thyroid and nasopharyngeal cancer.  
The Board further notes that thyroid and nasopharyngeal 
cancers cannot be presumptively service connected under 
38 C.F.R. § 3.309(e) as these cancers are not listed under 
that regulation.  See 38 C.F.R. §§ 3.303, 3.307, 3.309.  See 
also 38 C.F.R. § 3.156(a), and Hickson v. West, 12 Vet. App. 
247, 251 (1999).  Indeed, as discussed above, the Update 2004 
appears to clearly rule-out an association between the 
veteran's nasopharyngeal cancer and his exposure to 
herbicides.  The record therefore continues to lack new and 
material evidence.  

Accordingly, the claims to reopen the service connection 
claims for thyroid and nasopharyngeal cancer are denied.  As 
the preponderance of the evidence is against these claims, 
the benefit-of-the-doubt rule does not apply, and the claims 
must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 
1 Vet. App. 49 (1990).


ORDER

New and material evidence to reopen the veteran's service 
connection claim for thyroid cancer has not been received, 
and the appeal as to this issue is denied.    

New and material evidence to reopen the veteran's service 
connection claim for nasopharyngeal cancer has not been 
received, and the appeal as to this issue is denied.  



REMAND

In March 2002, VA service connected the veteran for non-
Hodgkin's lymphoma.  The veteran claims that this disorder 
causes him chronic fatigue syndrome.  

The record is not clear as to whether residuals of the 
veteran's complaints of chronic fatigue is a residual of his 
non-Hodgkin's lymphoma.  Indeed, the record indicates that 
the veteran's non-service-connected thyroid disorder may 
cause the veteran's fatigue.  The Board notes that VA service 
medical records repeatedly refer to hypothyroidism.  

Medical evidence - addressing whether the veteran's chronic 
fatigue (if any) is related to a thyroid disorder, to 
residuals of non-Hodgkin's lymphoma, or to both - would be 
useful in this matter.   

The Court has held that when a determination on one issue 
could have a significant impact on the outcome of another 
issue, such issues are considered inextricably intertwined 
and VA is required to decide those issues together.  Harris 
v. Derwinski, 1 Vet. App. 180 (1991).  The claim of 
entitlement to a TDIU requires consideration of the effect on 
employability of all service-connected disabilities.  The 
determination regarding the remanded issue of entitlement to 
an increased evaluation for non-Hodgkin's lymphoma could 
impact the veteran's TDIU claim.  The Board therefore finds 
the issue to be inextricably intertwined.  Thus, adjudication 
of the TDIU claim will be held in abeyance pending further 
development of the veteran's increased rating claim.

Accordingly, the case is REMANDED for the following action:

1.  The veteran should be scheduled for 
an examination with an appropriate 
specialist in order to determine the 
nature and severity of any chronic 
fatigue disorder the veteran may have.  
The claims file must be made available to 
and reviewed by the examiner in 
conjunction with the examination, and the 
examination report should reflect that 
such a review was made.  Any indicated 
diagnostic tests and studies should be 
accomplished.  Any complaints of the 
veteran should be reported.          

If the examiner finds a chronic fatigue 
disorder, the examiner should opine on 
whether the disorder relates to the 
veteran's service-connected non-Hodgkin's 
lymphoma, to his non-service-connected 
thyroid disorder, or to both disorders.    

If the examiner finds a chronic fatigue 
disorder related to the service-connected 
non-Hodgkin's lymphoma, the examiner 
should detail the nature of the disorder, 
to include the impact of such disorder on 
the veteran's daily activities, and 
whether such disorder is 
"incapacitating."  See 38 C.F.R. 
§ 4.88b, Diagnostic Code 6354 (2007).  

2.  The RO should then readjudicate the 
issue of entitlement to an increased 
disability evaluation for non-Hodgkin's 
lymphoma as well as the intertwined claim 
of entitlement to a TDIU.  If any benefit 
sought on appeal remains denied, the RO 
should issue a Supplemental Statement of 
the Case that contains notice of all 
relevant actions taken, including a 
summary of the evidence and applicable 
law and regulations considered pertinent 
to the issue.  An appropriate period of 
time should be allowed for response by 
the veteran and his representative.  
Thereafter, the case should be returned 
to the Board for further appellate 
consideration, if in order. 

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



______________________________________________
	MICHAEL A. HERMAN
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


